Case 2:18-cv-00351-JRG Document 29-1 Filed 07/09/19 Page 1 of 4 PageID #: 192




                    EXHIBIT A
Case 2:18-cv-00351-JRG Document 29-1 Filed 07/09/19 Page 2 of 4 PageID #: 193




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

                                                          )
CORYDORAS TECHNOLOGIES, LLC                               )
                                                          )   Case No. 2:18-CV-00351
                Plaintiff,                                )
                                                          )
        vs.                                               )
                                                          )
ASUSTEK COMPUTER INC.                                     )
                                                          )
                Defendant.                                )
                                                          )


                              OFFER OF JUDGMENT (FRCP 68)

        TO PLAINTIFF CORYDORAS TECHNOLOGIES, LLC AND TO ITS ATTORNEYS

OF RECORD:

        Defendant ASUSTeK Computer Inc., by and through its undersigned attorney, hereby

offers to allow judgment to be taken against ASUSTeK in this matter in the sum of $2,000.00

(Two thousand dollars) for all claims that Plaintiff has raised or could have raised in this matter.

        This offer is made pursuant to the provision of Rule 68(a) of the Federal Rules of Civil

Procedure and will be deemed withdrawn unless you serve a written notice of acceptance of the

offer within 14 days of the date that this offer is served on you.

        The sum set out in this offer includes all costs incurred to date. For the avoidance of

doubt, the sum set out in this offer, should Plaintiff accept it, shall be ASUSTeK’s entire liability

to Plaintiff, in law, equity, or otherwise, for any claim that Plaintiff has raised or could have

raised in this matter.
Case 2:18-cv-00351-JRG Document 29-1 Filed 07/09/19 Page 3 of 4 PageID #: 194




       This offer of judgment is made for the purposes of Rule 68 only, and neither it nor any

judgment that may result from this offer may be construed as an admission either of liability on

the part of ASUSTeK or that Plaintiff has suffered any injury or damage.



Dated: June 11, 2019

                                                    /s/ Lionel M. Lavenue
                                                    Lionel M. Lavenue
                                                    FINNEGAN, HENDERSON, FARABOW,
                                                      GARRETT & DUNNER, LLP
                                                    Two Freedom Square
                                                    11955 Freedom Drive
                                                    Reston, VA 20190
                                                    Phone: (571) 203-2700
                                                    Fax:     (202) 408-4400

                                                    ATTORNEY FOR DEFENDANT
                                                    ASUSTeK COMPUTER INC.




                                                2
Case 2:18-cv-00351-JRG Document 29-1 Filed 07/09/19 Page 4 of 4 PageID #: 195




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served, via

electronic mail, on the counsel of record who have appeared in this case on this 11th day of June,

2019.


                                                     /s/Lisa C. Hines
                                                     Lisa C. Hines
                                                     Litigation Legal Assistant
                                                     FINNEGAN, HENDERSON, FARABOW,
                                                       GARRETT & DUNNER, LLP




                                                3
